 1

 2

 3

 4

 5

 6                                                         The Honorable MARSHA J. PECHMAN
 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9   SHAWN MURINKO and DISABILITY                             NO. C19-00943-MJP
     RIGHTS WASHINGTON, a nonprofit
10   membership organization for the federally                ORDER GRANTING
     mandated Protection and Advocacy Systems,                DEFENDANTS’ STIPULATED
11                                                            MOTION TO FILE DOCUMENTS
                                Plaintiffs,                   UNDER SEAL
12
     v.
13
     CHERYL STRANGE, in her official capacity as
14   Secretary of the Washington State Department
     of Social and Health Services, and SUSAN
15   BIRCH, in her official capacity as Director of
     the Washington State Health Care Authority,
16
                                Defendants.
17

18          The Court has considered Defendants’ Stipulated Motion to File Documents Under Seal,

19   and hereby finds: Documents identified in Defendants’ Motion may be sealed pursuant to Local

20   Rule CR 5(g), and such records should not be subject to public disclosure. The public disclosure

21   of these documents would be contrary to these state laws, but would serve no public purpose or

22   benefit.

23          It is hereby ORDERED:

24          The following documents shall be placed under court seal, and shall not be disclosed to

25   the public absent further order of the Court:

26


      ORDER GRANTING DEFS’ STIPULATED                1                ATTORNEY GENERAL OF WASHINGTON
                                                                             7141 Cleanwater Dr SW
      MOTION TO FILE DOCS UNDER SEAL                                             PO Box 40124
      NO. C19-00943-MJP                                                     Olympia, WA 98504-0124
                                                                                 (360) 586-6565
 1          1. DDA Residential Rate Calculator regarding Plaintiff Shawn Murinko (Almquist
 2             Decl., Attach. A).
 3          2. Mr. Murinko’s Person Centered Service Plans (Almquist Decl., Attach. C, Pederson
 4             Decl., Attach G).
 5          3. Declaration of Kristine Pederson discussing Mr. Murinko’s health information.
 6          4. Excerpted case notes discussing Mr. Murinko’s health information (Pederson Decl.,
 7             Attach. A).
 8          5. Emails discussing Mr. Murinko’s health information (Pederson Decl., Attach. B).
 9          6. Mr. Murinko’s Individualized Instruction & Support Plan (Pederson Decl.,
10             Attach. E).
11          7. Letter discussing Mr. Murkino’s health information with attached Person Centered
12             Service Plan (Krieger Decl. Attach. A).
13          Dated this 18th day of September, 2019.
14

15

16                                                       A
                                                         Marsha J. Pechman
17                                                       United States District Judge

18   Presented by:
19
     ROBERT W. FERGUSON
20   Attorney General
21

22   NISSA IVERSEN, WSBA No. 46708
     KATHRYN M. KRIEGER, WSBA No. 47037
23   Assistant Attorneys General
     Attorneys for Defendant
24
     Office of the Attorney General
25   7141 Cleanwater Drive SW
     PO Box 40124
26   Olympia, WA 98504-0124


      ORDER GRANTING DEFS’ STIPULATED             2                   ATTORNEY GENERAL OF WASHINGTON
                                                                             7141 Cleanwater Dr SW
      MOTION TO FILE DOCS UNDER SEAL                                             PO Box 40124
      NO. C19-00943-MJP                                                     Olympia, WA 98504-0124
                                                                                 (360) 586-6565
 1   Telephone: (360) 586-6565
     Fax: (360) 586-6657
 2   E-mail: Nissa.Iversen@atg.wa.gov
              Kathryn.Krieger@atg.wa.gov
 3
     DISABILITY RIGHTS WASHINGTON
 4

 5           s/ Susan Kas
     Sarah Eaton, WSBA #46854
 6   Susan Kas, WSBA #36592
     315 – 5th Avenue South, Suite 850
 7   Seattle, WA 98104
     Tel. (206) 324-1521; Fax (206) 957-0729
 8   Email: sarahe@dr-wa.org
 9

10   PAUKERT & TROPPMANN, PLLC

11           s/Andrew Biviano
     Andrew Biviano, WSBA # 38086
12   522 W. Riverside Avenue, Suite 560
     Spokane, WA 99201
13   Tel. (509) 232-7760; Fax (509) 232-7762
14   Email: abiviano@pt-law.com

15   Attorneys for Plaintiff

16

17

18

19

20

21

22

23

24

25

26


      ORDER GRANTING DEFS’ STIPULATED          3   ATTORNEY GENERAL OF WASHINGTON
                                                          7141 Cleanwater Dr SW
      MOTION TO FILE DOCS UNDER SEAL                          PO Box 40124
      NO. C19-00943-MJP                                  Olympia, WA 98504-0124
                                                              (360) 586-6565
